Citation Nr: 0936836	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for presbyopia, claimed as bilateral vision loss, 
and, if so, whether service connection for the underlying 
claim is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the hands, and, if so, whether 
service connection for the underlying claim is warranted. 

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the feet, and, if so, whether 
service connection for the underlying claim is warranted. 

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the knees, and, if so, whether 
service connection for the underlying claim is warranted. 

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a skin condition (identified as tinea 
versicolor), and, if so, whether service connection for the 
underlying claim is warranted. 

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a cervical spine condition, and, if so, 
whether service connection for the underlying claim is 
warranted. 

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a thoracic spine 
condition.

9.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to 
March 1978 and from July 1980 to January 1997.
   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and November 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The August 2002 rating 
decision found that new and material evidence had not been 
submitted sufficient to reopen claims of entitlement to 
service connection for presbyopia, arthritis in the hands, 
knees, and feet, or tinea versicolor.  The August 2002 rating 
decision deferred claims for service connection for a 
thoracic spine condition, a cervical spine condition, and 
tinnitus, as well as claims for increased evaluations for a 
low back disability and sinusitis.  The November 2002 rating 
decision denied service connection for cervical and thoracic 
spine conditions and tinnitus.

The matters were previously before the Board in September 
2007, wherein the Board found the Veteran was entitled to a 
30 percent evaluation for sinusitis.  As such, the matter is 
no longer in appellate status.  The remaining issues were 
remanded for further development and adjudication.

In the September 2007 decision, the Board noted there were 
some irregularities in the path to appeal for the issue 
involving entitlement to a higher rating for the low back 
disability, and the issue of whether new and material 
evidence was received to reopen the claim for entitlement to 
service connection for a skin disorder.  The claim for a 
higher rating was deferred in the August 2002 rating decision 
and not thereafter addressed in a subsequent RO decision.  As 
for the claim to reopen, that matter was denied by the RO in 
August 2002 and the record does not appear to contain a 
subsequent notice of disagreement.  Regardless, both issues 
were addressed by the RO as if on the standard path to appeal 
in the August 2003 statement of the case (SOC).  Thereafter, 
VA received from the Veteran a timely VA Form 9 as to all 
issues on the August 2003 SOC, and these matters were 
certified for appeal by the Board.  Since VA has for more 
than seven years treated these matters as if they were 
properly on appeal, and has in fact certified these matters 
for appeal, and the Veteran has addressed them as such as 
well (through statements, arguments and at his hearing), the 
Board once again sees no prejudice to the Veteran in doing 
likewise.

The Board notes the claim with regard to service connection 
for a cervical spine condition has been recharacterized as it 
appears on the cover page of the instant decision to 
represent the correct posture of the claim.  In a May 1998 
rating decision, the RO denied a claim for cervical pain.  
The Veteran did not appeal the decision and it became final.  
38 C.F.R. § 20.302(a).  In October 2000, the RO determined 
that no new and material evidence had been submitted to 
reopen the claim for cervical pain, claimed as a cervical 
spine condition.  Again the Veteran did not appeal the 
decision and it became final.  Id.   

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, the Board 
will determine whether new and material evidence has been 
received to reopen the claim for a cervical spine condition 
and, if so, consider entitlement to service connection on the 
merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As the claims for arthritis of the hands, feet, and knees, 
were finally denied by different decisions, the claims have 
been separated on appeal for the sake of clarity.  38 C.F.R. 
§ 3.156. 

In November 2003 the Veteran testified before a Decision 
Review Officer at the RO.  A transcript of that hearing is of 
record.  In March 2007 the Veteran testified before the 
undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is also of record.

The Board previously referred claims of entitlement to 
service connection for headaches secondary to sinusitis and a 
total disability evaluation based on individual 
unemployability due to service connected disabilities (TDIU).  
To date neither claim has been addressed or adjudicated.  The 
claims are once again referred for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The following claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: entitlement to an 
evaluation in excess of 40 percent for the service-connected 
low back disability; the de novo claims for service 
connection for arthritis of the hands, feet, and knees, and a 
cervical spine condition; and the claim for service 
connection for a thoracic spine condition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran seeks to reopen the claims for service 
connection for arthritis of the hands, tinea versicolor (or a 
skin condition), and presbyopia, which were last denied by 
the RO in a May 1998 rating decision.  The Veteran did not 
appeal this decision and it became final.  

3.  The Veteran seeks to reopen the claims for service 
connection for arthritis of the feet and a cervical spine 
condition, which were last denied by the RO in an October 
2000 rating decision.  The Veteran did not appeal this 
decision and it became final.  

4.  The Veteran seeks to reopen the claim for service 
connection for arthritis of the knees, which was last denied 
by the RO in an October 2001 rating decision.  The Veteran 
did not appeal this decision and it became final.  

5.  Evidence submitted since the May 1998, October 2000 and 
October 2001 rating decisions includes service treatment 
records from the Veteran's first period of service dated 
between September 1974 and March 1978, and service personnel 
records, that existed at the time of these rating decisions 
and had not been associated with the claims folder.  Thus, 
the claims shall be reconsidered.  

6.  The competent medical evidence of record does not contain 
any currently diagnosed tinnitus.

7.  An eye condition variously diagnosed as presbyopia and 
refractive error is not a disease, an injury, or a physical 
or mental defect subject to compensation.

8.  A skin condition identified as tinea versicolor was 
incurred during the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1998, October 2000, and 
October 2001 rating decisions is new and material, and the 
Veteran's claims for arthritis of the hands, feet, and knees, 
as well as the claims for presbyopia and a skin condition are 
reopened.  38 U.S.C.A. §§, 5103A, 5107(b), 5108, 7105 (West 
2002); 
38 C.F.R. §§ 3.156(a) (2001); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2008).

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for presbyopia, claimed as bilateral vision loss, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

4.  The criteria for the establishment of service connection 
for a skin condition identified as tinea versicolor are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

As the Board is reopening the claims for presbyopia, 
arthritis in the hands, feet, and knees, tinea versicolor (a 
skin condition), and a cervical spine condition on the basis 
of receipt of new and material evidence, any error in 
notification regarding what is needed to reopen (as directed 
by the Court in Kent) is harmless.  The Board's decision to 
proceed in adjudicating these claims does not, therefore, 
prejudice the Veteran in the disposition thereof.   See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in August 2001, June 2002, November 2007, 
and July 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims for service connection and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  Notice pursuant to the 
Dingess decision was sent in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, reports of 
VA examination dated between 1998 and 2009, post-service VA 
outpatient treatment records, Social Security Administration 
(SSA) records, and the transcripts from the November 2003 RO 
and March 2007 Board hearings.  The Veteran has not 
identified any other evidence which has not been obtained 
pertinent to the claims disposed of in the instant decision.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material Claims

The Veteran seeks to reopen the claims for service connection 
for arthritis of the hands, tinea versicolor (a skin 
disorder), and presbyopia last denied by the RO in a May 1998 
rating decision.  The Veteran did not appeal the decision and 
it became final.  38 C.F.R. §§ 20.302(a), 20.1103.   

The Veteran additionally seeks to reopen the claims for 
service connection for arthritis of the feet and a cervical 
spine condition last denied by the RO in an October 2000 
rating decision.  The Veteran did not appeal this decision 
and it too became final.  Id.  

Finally, the Veteran seeks to reopen the claim for service 
connection for arthritis of the knees last denied by the RO 
in an October 2001 rating decision.  The Veteran did not 
appeal this decision and it also became final.  Id.   

Usually, in order to reopen a claim which has been denied by 
a final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.
The Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett, 83 F.3d at 1383.  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); cf. 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed after August 29, 2001). 

For claims filed after August, 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a)(2008).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As all these matters are being reopened for the same reason, 
the Board shall adjudicate all the claims in one discussion 
for the sake of brevity.

Of record at the time of the three final decisions were 
service treatment records from only the Veteran's second 
period of active military service dated between July 1980 and 
January 1997, as well as various reports of VA examination 
and outpatient treatment.  

Evidence submitted since the last final rating decisions 
dated in May 1998, October 2000, and October 2001 includes 
most notably service treatment record from the Veteran's 
first period of service dated between 1974 and March 1978, as 
well as service personnel records.  

Under 38 C.F.R. § 3.156(c)(1), VA will reconsider a claim if 
newly received evidence includes relevant, official service 
department records, that existed and had not been associated 
with the claims file when the VA first denied the claim.  As 
the service treatment records and service personnel records 
received after the last final denials were clearly in 
existence at the time of the prior rating decisions and not 
associated with the claims folder, they are subject to 
38 C.F.R. § 3.156(c)(1).  

The recently submitted evidence is essentially new and 
material, and under 38 C.F.R. § 3.156(c)(1), it warrants 
reconsideration anew.  The claims for service connection for 
the eye condition, arthritis of the hands, feet, and knees, a 
cervical spine condition, and a skin condition will be 
reconsidered and are essentially reopened.  To this extent 
the appeals are granted.  See 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. § 3.156(a) (2008).  

B.  Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1.  Tinnitus

The Veteran contends that he is entitled to service 
connection for tinnitus.  Specifically, he asserts the 
condition is the result of noise exposure from working around 
helicopters during his active military service.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that service connection for this matter will be denied.

While the Veteran's DD-214 from his second period of service 
reveals that he performed duties as a helicopter and airplane 
repairman, and inservice exposure to aircraft noise is 
presumed, the service treatment records themselves were 
wholly devoid of complaints, diagnoses, or treatment for 
tinnitus.

Post-service, it appears that in 1998, the Veteran reported 
complaints of ringing in the ears "every blue moon".  On 
the report of a May 2003 report of VA examination it was 
noted that the Veteran reported complaints of rare tinnitus 
that lasted less than a minute.  The other pertinent evidence 
of record, to include VA outpatient treatment records dated 
between 1998 and 2007 and additional reports of VA 
examination dated between 1998 and 2009, was negative for 
complaints, treatment, or diagnoses of tinnitus.

On the most recent VA examination in May 2009, the examiner 
noted that the veteran described rare ringing of the ears, 
once a week, lasting one minute since 1994.  The examiner 
indicated that this was not pathological tinnitus, and noted 
that there was normal cochlear function.  The examiner 
concluded with the medical opinion that reads as follows:  

This description of head noise is not 
significant for a diagnosis of tinnitus.  
The examiner in 2003 opined "these 
results are not felt to be related to the 
noise exposure or disability he 
experienced during his military career".  
No tinnitus or "ringing in the ears" 
was found in c-file.  Veteran's rare, 
ringing, once a week, lasting one minute 
is not considered pathological tinnitus 
and less likely than not related to 
military noise exposure.  

Report of May 2009 VA examination

This is the only medical opinion of record that clearly 
addressed the likelihood of any relationship between the 
Veteran's complaints of occasional ringing in the ears and 
his period of service.  This singular medical conclusion that 
specifically states that the Veteran's complaints of ringing 
do not amount to a diagnosis of a tinnitus disability, weighs 
heavily against the Veteran's claim.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Such is the case in the 
instant matter, as there is no currently diagnosed tinnitus, 
and a medical professional has ruled out any relationship 
between complaints of occasional ringing and service.  

While the Veteran contends that he has occasional and brief 
tinnitus that has been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical diagnosis of a 
disability or nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board is cognizant that the 
Veteran maintains that he has had tinnitus, rarely and 
briefly, since service of which he is competent to state.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Even accepting the Veteran's 
account of his symptoms in their entirety, and conceding that 
he has ringing on rare occasions that resolves after about a 
minute, a VA examiner has specifically indicated that this 
does not amount to a tinnitus disability, and that it is less 
likely related to service.

The evidence is not in relative equipoise.  The only opinion 
on file is against the claim.  Accordingly, as the 
preponderance of the evidence is against the claim for 
entitlement to service connection for tinnitus, the appeal 
must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

2.  Eye condition

The Veteran contends that he is entitled to service 
connection for an eye condition.  Specifically, he claims 
that he has blurred vision as a result of having fuel 
splashed in his eye during service.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that as a matter of law, the Veteran's 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The law limits entitlement to compensation for diseases and 
injuries causing a disabling physical or mental limitation.  
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see also Leopoldo v. Brown, 
4 Vet. App. 216, 219 (1993) (A "disability" is a disease, 
injury, or other physical or mental defect.").  

In the instant case, there has been no showing that the 
Veteran has blurred vision as a result of a disabling 
condition such that there has been impairment in the 
Veteran's earning capacity.  Service treatment records simply 
show glasses prescribed for refractive error and complaints 
of poor vision.  

Post-service, a May 1998 report of VA examination contained a 
diagnosis of presbyopia, which is defined by Stedman's 
Medical Dictionary 1440 (27th ed.  2000) as the physiologic 
loss of accommodation in the eyes in advancing age.  
Consequently, the examiner found that presbyopia was normal 
for the Veteran's age.  A May 2003 report of VA examination 
showed the Veteran had a normal eye examination and a normal 
refractive error history.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

While the Veteran contends that he has blurred vision that 
has been present since his period of active military service 
and related thereto, his statements do not constitute 
competent evidence of a medical diagnosis or nexus opinion.  
Espiritu, 
2 Vet. App. at 494-95.  The Board is cognizant that the 
Veteran maintains that he has had vision problems since 
service of which he is competent to state.  See, e.g., Layno, 
supra.   Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.   See Rucker, 
10 Vet. App. at 74.  The Board can not give great weight and 
credibility to the Veteran's account as the evidence of 
record does not contain a diagnosis of a eye disabling 
condition manifested by vision loss.  

The evidence is not in relative equipoise.  Accordingly, as 
the preponderance of the evidence is against the claim for 
entitlement to service connection for an eye condition, the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    

3.  Skin Condition

The Veteran essentially contends that he is entitled to 
service connection for a skin condition.  Specifically, he 
asserts that he developed a skin condition, variously 
diagnosed as tinea versicolor, tinea cruris, tinea pedis, 
intertrigo, and eczematous dermatitis, as a result of his 
active military service.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board shall afford all 
reasonable doubt in favor of the Veteran and the appeal as to 
this issue will be granted.  38 C.F.R. § 3.102.

Service treatment records contain multiple entries wherein 
the Veteran complained of a pruritic rash of the groin and 
axilla.  The Veteran was variously diagnosed with a rash on 
the legs (1976), tinea versicolor (1994), possible tinea 
cruris (1991), chronic neurodermatitis (undated), possible 
inverse psoriasis, seborrheic dermatitis, and xerosis (1993), 
eczematous dermatitis (1993), and tinea cruris (1992).

Post-service, beginning with the January 1998 report of VA 
examination and outpatient treatment records dated most 
recently in October 2005, the Veteran has been variously 
diagnosed with tinea versicolor, tinea cruris, tinea pedis, 
intertrigo, and eczematous dermatitis.  

The Veteran has maintained in various statements and in 
testimony provided before the RO and the Board that he has 
had a skin condition that began in service and has continued 
since.  The Board agrees.

Based on the evidence delineated above, it is clear that a 
chronic skin condition, identified as tinea versicolor, 
manifested during the Veteran's active duty service.  38 
C.F.R. § 3.303(b).  The service treatment records are 
sufficient to identify a chronic skin condition and there was 
sufficient observation in service to establish chronicity as 
the complaints were well documented between 1976 and 1994.  
The diagnoses in service were not mere isolated findings as 
they have continued well beyond the Veteran's separation from 
active service.  Id.

In sum, the evidence affirmatively shows inception of a 
chronic skin disorder, diagnosed as tinea versicolor, during 
the Veteran's military service.  There is no medical evidence 
to the contrary.  As such, the appeal is granted.  38 C.F.R. 
§ 3.303(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for presbyopia (blurred 
vision), is reopened; the appeal is granted to this extent 
only.

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis of the hands, 
is reopened; the appeal is granted to this extent only.

New and material evidence having been received, service 
connection for arthritis of the feet, is reopened; the appeal 
is granted to this extent only.

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis of the knees, 
is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of 
entitlement to service connection for a skin condition, is 
reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine 
condition, is reopened; the appeal is granted to this extent 
only.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for presbyopia, claimed as 
bilateral vision loss, is denied.

Entitlement to service connection for a skin disorder, 
identified as tinea versicolor, is granted.  


REMAND

Having reopened the Veteran's claims of entitlement to 
service connection for arthritis of the hands, feet, and 
knees, and a cervical spine condition does not end the 
Board's inquiry.  Rather, the Board must now consider the 
merits of the claims for service connection.  Here, however, 
the Board finds that additional development is necessary 
prior to a final adjudication of the merits of the Veteran's 
de novo claims, as well as the service connection claim 
involving a thoracic spine condition and the claim for a 
higher rating for the low back disability.  

As noted in the Introduction, the matter was previously 
before the Board in September 2007 and remanded for further 
development.  Specifically, the RO was to obtain the 
necessary releases from the Veteran for Dr. G and Dr. J and 
once received, they were to obtain the corresponding 
treatment records.  A review of the claims folder reveals the 
remand instructions were only partially carried out.

Notably, a January 2008 letter was received from Dr. J which 
indicated that he treated the Veteran on several occasions, 
the last being in December 2007, for arthritis of the hands, 
knees, and feet.  However, the underlying treatment records 
were not obtained as instructed.  The Board notes that 
apparently the necessary releases were not obtained and used 
as they are not associated with the claims folder.  
Additionally, while the RO made reference to having received 
Dr. G's records in a July 2008 letter, they are absent from 
the claims folder, and clearly they exist.  As the remand 
orders of the Board were not fully complied with, further 
remand is mandated due to the RO's failure to follow the 
directives in the Board's remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The private medical records identified above are pertinent as 
the record shows that the Veteran received treatment from 
Drs. G and J for his back, hands, feet, and knees.  VA 
treatment records from April 2006 to March 2007 reflect that 
the Veteran was seeing private physicians for his back and 
arthritis.  An April 2006 treatment note indicates that the 
Veteran was scheduled to see a private rheumatologist at 
Metroplex the following day, and an August 2006 treatment 
report indicated that the Veteran was seeing Dr. G in Harker 
Heights, from whom he got Vicodin for his chronic back pain, 
and Dr. J at Metroplex for his arthritis in hands and knees.  
The Veteran reported in March 2007 that his private treatment 
records had not been associated with the claims file.

Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.   Prior to disposition of the 
increased rating claim for the low back disability and the de 
novo claims for arthritis of the hands, feet, and knees, 
attempts to obtain these records must be made.  Id. 

The Board finds that a Remand is also warranted in order to 
obtain a medical nexus opinion prior to rendering a decision 
on the merits of the Veteran's claims for service connection 
for thoracic and cervical spine conditions.  See 38 U.S.C.A. 
§ 5103A (d).  A review of the service treatment records show 
the Veteran complained of neck pain and was diagnosed with 
whiplash after a May 1992 motor vehicle accident.  Post-
service, the Veteran has been diagnosed with degenerative 
changes of the cervical and thoracic spine.  In various 
statements, the Veteran maintains that he continues to suffer 
from the cervical and thoracic spine conditions since his 
discharge from service, which may be indicative of a 
continuity of symptomatology.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon,  
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Id; see also Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  In this case, another 
examination is needed to determine whether the Veteran's 
cervical and thoracic spine conditions are directly related 
to the in service motor vehicle accident, wherein he also 
injured his low back and currently receives compensation, or 
as alternatively claimed, secondary to the service connected 
low back disability.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
examiner is directed to answer the specific questions set 
forth in the numbered paragraphs below.  

The Board additionally finds that a Remand is necessary to 
determine whether a Vocational Rehabilitation counseling 
folder exists for this Veteran.  The claims file contains an 
application for such dated in August 2001.  If it exists, 
these records must be obtained and associated with the claims 
file prior to rendering a decision on the merits of the claim 
for a higher evaluation for the low back disability.

Any ongoing VA medical records pertinent to the issues should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, as these matters are being remanded, the agency of 
original jurisdiction should take efforts to ensure that it 
provides the Veteran with notice that meets all due process 
requirements, including those addressed by recent case from 
the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, this case must be REMANDED to fairly adjudicate 
the Veteran's claims.  The RO is directed to the specific 
development instructions delineated in the numbered 
paragraphs below.  

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO should also give 
the Veteran another opportunity to 
present information and/or evidence 
pertinent to the claims on appeal.  In 
the letter, the RO should notify the 
Veteran that, to substantiate the claim 
for a higher evaluation for the service 
connected low back disability: 

(a) the Veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life; 

(b) if the diagnostic code under which 
the Veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the Veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the Veteran's 
employment (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The Veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the Veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  After obtaining any necessary 
releases, the RO should obtain private 
medical records from Dr. G and J.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  Such reasonable efforts 
will generally consist of an initial 
request for the records and, if the 
records are not received, at least one 
follow-up request.  A follow-up request 
is not required if a response to the 
initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  38 C.F.R. § 3.159(c)(1).

3.  The RO must ascertain whether a 
Vocational Rehabilitation counseling file 
exists for this Veteran.  If so, these 
records must be associated with the 
claims file.
All requests for records must be clearly 
delineated in the claims file.

4.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
the Veteran for a VA orthopedic 
examination to ascertain the current 
nature and etiology of any currently 
diagnosed cervical and thoracic spine 
disability.  The Veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed, to include any x-ray or 
magnetic resonance imaging studies.  The 
examiner should provide (1) the diagnosis 
for the current cervical and thoracic 
spine disability and (2) an opinion as to 
whether it is a least as likely as not 
(50% or greater) that any currently 
diagnosed cervical or thoracic spine 
disability, to include degenerative 
changes, are related to the Veteran's 
service on any basis, or (3) proximately 
due to or the result of the service 
connected low back disability.  In 
rendering the opinion on direct 
causation, the examiner must make 
specific reference to the Veteran's 
service treatment records, which contain 
complaints of neck pain and whiplash 
following a May 1992 motor vehicle 
accident.  All rationale for any opinions 
expressed must be provided.   

5.  After completing any additional 
notification and/or development deemed 
warranted, including any additional VA 
examinations, the RO should readjudicate 
the claims on appeal in light of all 
pertinent evidence and legal authority.  
Adjudication of the claim for a higher 
evaluation should include specific 
consideration of whether a "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found) is appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
any benefit sought on appeal remains 
denied, the RO must furnish to the 
Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


